239 S.E.2d 845 (1978)
Luther L. SMITH, Employee,
v.
BURLINGTON INDUSTRIES, INC., Employer, Liberty Mutual Insurance Company, Carrier.
No. 7727IC105.
Court of Appeals of North Carolina.
January 17, 1978.
*846 Roberts, Caldwell & Planer by Joseph B. Roberts, III, Gastonia, for plaintiff.
Mullen, Holland & Harrell by Graham C. Mullen, Gastonia, for defendants.
BROCK, Chief Judge.
The sole question on this appeal is whether plaintiff's injury resulted from an accident within the meaning of the Workmen's Compensation Act. The Industrial Commission answered the question in the negative, and we are constrained to affirm its decision.
Findings of fact by the Industrial Commission are conclusive and binding on appeal if supported by competent evidence, even though the record contains evidence that would support contrary findings. Blalock v. Roberts Co., 12 N.C.App. 499, 183 S.E.2d 827 (1971). In the instant case the Commission adopted the Deputy Commissioner's findings that, inter alia,
"4. At the time in question, the plaintiff was performing his customary work in the usual way at the time he felt a pain in his low back.

* * * * * *
9. . . . The injury did not result from an accident as the word `accident' is defined with reference to the Workmen's Compensation Act, as there was no interruption of the plaintiff's work routine, and he was merely performing his usual *847 and normal duties in the customary manner."
There was competent evidence before the Commission that it was not unusual for plaintiff to handle cold spray bars and that at the time of his injury he was doing nothing different or unusual from that which he was accustomed to doing. In cases of this sort involving back injury, "the elements constituting accident are the interruption of the routine of work and the introduction thereby of unusual conditions likely to result in unexpected consequences." Pardue v. Tire Co., 260 N.C. 413, 415, 132 S.E.2d 747, 748 (1963). The findings by the Commission that these elements were absent at the time of plaintiff's injury are supported by the evidence.
Plaintiff relies on a line of cases allowing recovery where the employee suffered back injury or hernia while lifting or performing his duties in an usual position or from confining or otherwise exceptional surroundings. See, Keller v. Wiring Co., 259 N.C. 222, 130 S.E.2d 342 (1963); Rhinehart v. Market, 271 N.C. 586, 157 S.E.2d 1 (1967) (dicta); Dunton v. Construction Co., 19 N.C.App. 51, 198 S.E.2d 8 (1973). However, to the extent that the results in those cases differ from that of the instant case they are factually distinguishable in that the employee was performing an unusual task or was in an unusually twisted, cramped, or awkward position. See, Pulley v. Migrant and Seasonal Farm-Workers Association, 30 N.C.App. 94, 226 S.E.2d 227 (1976). Plaintiff argues that he was in a confined area approximately twenty-one inches wide. We cannot say that this circumstance constituted an unusual or exceptional circumstance so as to rebut the Commission's finding based upon competent evidence that plaintiff was performing his customary work in the usual manner.
The decision of the Industrial Commission denying plaintiff's claim is
Affirmed.
MARTIN and CLARK, JJ., concur.